COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-05-184-
CV



IN RE KENNETH VERN GIBBS,	RELATORS

CANDACE GIBBS WALTON, AND 

HOWARD KIRK GIBBS



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relators' petition for writ of mandamus 
and emergency motion for temporary relief and is of the opinion that relief should be denied.  Accordingly, relators' petition for writ of mandamus and emergency motion for temporary relief are denied.

Relators shall pay all costs of this original proceeding
, for which let execution issue.

PER CURIAM





PANEL A
: WALKER, J.; CAYCE, C.J.; and GARDNER, J.



DELIVERED: June 9, 2005



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.